Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 1 of 10 Pageid#: 137
                                                                  CLERK'S OFFICE U.S.DlsT.COURT
                                                                         AT DANVILLE,VA
                                                                              FILED

                                                                         AFR 26 2222
                             In theUnited StatesDistrictCourt.       JUL     . UDLW ,C RK
                            Forthe W estem D istrictofV irginia     BY:
                                                                           DEPUW CLE


           B rian D avid H ill,
                Plaintiff
                                             C ivilA ction N o.4:20-cv-00017
                   V.
                                             Judge:H on.Jacltson L.K iser
  G len A ndrew H all,E sq.,etaI,
            D efendant



                                  N O TICE O F A PPEA L


Noticeishereby giventhatPlaintiffBrianDavidHill(tûBrianD.111115',çGHi1l''5
GiBrian''>ttplaintiff'')in theabovenamedcase,*herebyappealtotheUnited States
CourtofAppealsfortheFourth Circuitfrom thefmaljudgment(SeeDocllments
#3 and#4)enteredinthisactiononthe30thdayofM arch,2020.Brianwillalso
Sle an Em ergency M otion for Stay ofJudm entw lzich w illbe accom panying this
N otice.


 *SeeRule3(c)forpermissiblewaysofidentifyingappellants.

Itis shocking thatthe H on.Judge Jackson L.K iserw ould allow Statesto ir ore
FederalLaw thatprotects al1SocialSecurity disability beneficiaries 9om being
coerced orcom pelled by execution,levy,garnishm ent,oruseofany otherlegal
processto llnlaw fully transferSSldisability m oney to the D efendants'/individuals
ofthe CircuitCourtofM artinsville to pay attorney fees.FederalCourtsdo not
garnish SSlbeneftsfor crim inalcases in those Courts when itisthe only source of
incom e forsom ebody to live offof.N one ofthose feesw illhelp protectsociety but

                                            1
Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 2 of 10 Pageid#: 138




w illinstead enrich the fm ancesofthe corruptCom m pnw ea1th A ttom ey Glen
Andrew Hall,Esq.,aswellasem ich M atthew ScottThom asClark thecourt
appointed law yer ofM M insville w ho did nothing to defend his clientin violation
oftheSixth Amendmento?theU.S.Constimtion,andemichLauren M cGarryor
thePublicDefendeiOffice offofthe backsofslaves.Forcing disabled peopleto
losetheitSSIm oney when norestimtion iseven ordered butsimply feesio pay
law yers isto be slavesto the C om m onw ea1th ofV irginia iscrueland tmusual
punishm ent.ltis slavery w hçn federally protected benetks is m andated to betaken
away from am entally/physically disabled/handicapped person outofthecause of
ineffective asjistxnce ofcounjelwho could havewon thecaseand ended a11of
this.

TheHon.GilesCarterGreer,M atthew ScottThomasClark Lauren M cGarry,and
            .
                          '
                              . 'f


GlenAndrew Haildidn'ttespectthecaselaw precedentoftheUnited States
SupremeCourt(SeeWashingtonStateD:p'tofsocial& HeaIthSèrvsv
Guardianship EstateojKeffeler,537US371;123SCt1017,'154 LEd2d972
                    .            1
                                                                     .

(2003)tguaranteeingthatevenstatecriminalèaseproceedingscnnnotbeusedasan
                                                                 L
                                                                 :
excuse to garnish SSIdisability w hen itisthe only source ofincom e to live offof
                                         '
                .                                                '       .    .

andpay rent,even thèugh thatcasew astheissueofgarnishm entWhen that
clim inaldefendantow ed restim tion.In this case,Plaintiffow esno restitution,and
wasnotfmed.Itwassimplythelegalfeesofboththeprosecution attom e# and
defenseattom eys,ahd the legalfeescan and willbeover$1,000,m aybecould
even extend past$5,000.Plaintiffshouldn'tbefm ancially punished by the Stafe
C ourtsw ith no victim sas the FederalCourts did npteverattem ptto m ake him pay
theattomeyfeesoftheUnited StatesAttomeyandFederaiPublicDefenderOffice
in federalcrilninalallegations.A slong asBrian'sonly som ce of' incom e is his
        ,




                                         2
Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 3 of 10 Pageid#: 139




protected federalbenefits,heisentitled tmderthe federal1aw to protection ofhis
federalprotectedbenefitswhichincludesSupplementalSeçurity Income(ççSSI'').
TheH on.Jackson K iseroftlliscourq theHom GilesCarteerCyree ofthe
M artinsville CircuitCourt,attorney G len A ndrèw H all,attom ey Lauren M cG arry,
and attorneyM atthew ScottW omasClarkdoesnothavetheauthoritytooverride
the U nited States Suprem e Court.They are notabove the law .Thatw asalso
outlinedby ChristopherJulian who also argued thatHon.Jackson K iserisnot
abovethe law .

Plaintiffw illm ake the sm artdecision and appealittö the M ghestcourtofthe land
                                             r
                         .


and explain to the Suprem e Courtthatthe decision by Jackson K isercontradicts
                                                                     . '
                                         ;

precedentoftheSuprem e Court.SeeReneeG .Julian and Chris'
                                                        topherB.Julian v.
JnmesRigney,eta1.(4:13-cv-00054),DateFiled:Sept.16,2013.Usually only
FederalCourtshavethepowerto interpretfederallaw.W hy isthePlàintiffhaving
to ask the State Courtnotto violate F/deralLaw here? FederalCourts are
                     e
,

supposed to enforcç FederalLaw s.IsPlaintiffreally w rong here to have filed suit
simply asking foràState Courtnotto enforcean action thatviolatesfederallaw?
                 ,   1




Brian had already been punished enough 9om the carbon m onoxide gaspoisoning
since N ovem ber,2017,untilSeptem ber21,2018,and isconthm ally being
                                                               '
    ,
p m lshed by b0th the FederalCourtin W inston-salem ,N orth Carolina and the
V irginia State CourtoverBrian being a victim of carbpn m onoxide.H asn'tBrian
suffered enpugh already?N ow hisSSI,hisfederally protected benefksareto be
gnm ishedtopaythecorruptattorneys'r efendants'feesorBrian goestojailifhe
cannotaffordtopayoutofbistimited SSImoney 9om theFederalGovernment
wllich iscrueland tm usualpunishm entand contradictsthe U .S.Suprem e Court.
M artinsville,V irginia is farm ore evilthan m ghthaven,LLC w ho tried to extort
$6,000 and ga ish llisSSIto settlewith Righthaveh,LLC forcopyright
                                        3
Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 4 of 10 Pageid#: 140




infringem entin Colorado FederalCourt.rnwy do notcareaboutsom ebody being
dependenton SSIdisability when thatisllisonly source ofmonthly incom eand is
on M edicaid.The City ofM artinsville getsplenty ofm oney from the N A SCA R
racesthatare tw ice a year.W hy do they need to getblood from a turnip?

Thebullying ofthepoor,elderly,and disabled gùm theDeep State Swamp ofthe
judicialsystem willnotstand onceAmericaistakenback bytheNationalistslike
the H onorable U .S.President
                            '
                            .
                              D onald Jolm Trum p 9om
                                                  ;
                                                      the G lobalists ofthe N ew
W orld D is-o rder.The Bildyrbergs,the Rockefellers,the Rothsçhilds,the Free-
M asons,none ofthem w illcontroloursystem ofG overnm entany longer once
D onald Trum p andthepatriotsm akesthem asqarrests.Trump can and willindict,
and arrestthe traitorsofthe D eep State Sw am p a1lover Am erica and end the
sufferinjofhumanitycausedbytheObame ush/clinton stay-behindnetworksof
theU.S.bepnrtmentofJustice,thesamegroupofpeoplethatallowedJefgey
Epstein (whodidNoT/c#/himsèlfbutwtu murdered inaFederalBureauof
PrisonssanctionedfacilitvinM anhattan.Ac'w ror/c)toonlyface13monthsina
jailandwasallowedtoleaveforwork andwasliving intheprivatewingofthe
jail.SoJefgeyEpstein wasessentiallygivenatax payerspaidforhotelroom and
w asableto have sex w ith m odels and rape them ifhe w anted and sexùally abuse
m ore children instead ofliving in the hardcore pdson type ofenvironm entand
treaM entthatregular citizens are incarcerated underon a dap to-day basis.Jeffrey
Epstein had m olested likely hpndredsto thèusands ofunderage girls and
im pregnated them w ith his seed,and yethe w asgiven lessharsh p m ishm entsth%
whathad happened collectively to A utistic m an and PlaintiffB rian D .H illthrough
the State and Federalcasesw ho is a victim ofa carbon m onoxide poisoning
attem ptas docum ented by chim ney expertPete Com pton and didn'tm olesta
singleperson atld w ascalled a dangerto the com m unity by the co= ptA ssistant
Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 5 of 10 Pageid#: 141




U.S.Attom ey AnandPrakashRamaswamywhothatsamejerkwasthesuspectof
federalviolationofobstructionofjusticeinmyFOIA lawsuitthatwastiledinin
thtssamecourqaswe11ascorruptelementsoftheU.S.PmbationOffkeincluding
K risty L.Burton w ho isa con-uptelem entofthe D mw ille,U .S.Probation O ffice.
                                                              (

ThatFhile Jefgey Epstein who had m olested and raped htmdredsofunderage girls
w asn6tconsidered adangerto the com mllnlty to the sam eextentasw as
considered againstBrian D.H ill,overany behaviorscaused by ltisAutism
Spectrum DisorderandtheCarbon M onoxidegaspoisoning.Therearemajor
miscr iagesofjusticegoingonintheW esternDistrictofVirginiaaswellasthe
M iddle D istrictofN orth Carolina.The U .S.Probation O ffce in D anville
considered Brian'sautisticm eltdow n m ore ofa dangerto the com m unity than
Jefgey Epstein w ho w as convicted in another courtw hen he w asm olesting tonsof
underage girlj,traftk king tmderage girlsand having thereputation ofnmning a
t<pedophileIsland''in the St.Jam esIsland in the Cadbbean?The'circuitCourt
wantsto tmlawfully extortoutofPlaintifrsSSIafterthey considered Brian's
abnorm aland strange behavior ofw alking around naked late atnighton a w alking
trail(notapublicparktrail)andnevermasturhatedandhasn'teverrepç>tedsuch
behavior,wasalso uped tohavecaused the W inston-salem ,NC FederalCourtto
co'nsiderBrian a dangerto the com m lm ity when he m olested nobody and hever
approached anybody ofthepublicwlzile naked atnighton awalking trailfilled
w ith hills and trees and gotseen by a vehicle on one partofthe trailw here there
wasaroadgoing downwardwhich wasHookerStreet(likelythenameofthat
streetcame9om Hookerfurniturecompany inM artinsville),sonobody from
BurgerK ing can see anybody 9 om the spotwhere thetrailw as.
                                    Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 6 of 10 Pageid#: 142




                                    So autistic m an B rian w as considered m ore ofa daneer to the com m unitv
                                    than serial-pedophile-and-rapistJeffrevEpstein?W hathashappenedtojustice
'
                                        in tllis Court?
                                                        .                                              ..         ..c.                                                        . ..
                                                                                 '-                                                                                                          .            s.        s s.a: ..x;:
                                                                                          - -         .     ..
                                                                                                                     .                                                                 l rlan u .1-
                                                                                                                                                                                                  1III t'
                                                                                                                                                                                                        .'-
                                                                                                                                                                                                          ?.z
                       .'
                                                b                                          K.%yx'.-..
                                                                                           .$.
                                                                                            + ..
                                                                                               *...---..,-.5. .
                                                                                                            v. ...                                                  .,..               UD                                          .
                                                                                                                                                                                                                                   '.'. u'
                           .                            -                                 u ...
                                                                                          .        - .-
                                                                                                         .L.
                                                                                                             I.w                                                    .'
                                                                                                                                                                     .;
                                                                                                                                                                      ..
                                                                                                                                                                       ,-.             ,        ' ' '
                                                                                                                                                                                                    7 ',                      .4r:,,.;K,zf
                                                                                                                                                                                                                           .. :
                                                                                  #$Wvv r'                                                                                                                                                               ..
                            .                                                .
                       .        .                                        .
                                                                             . ..
                                                                                .,               .                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                           ..

                                                            k
                                                            ..:.
                                                                a.
                                                                 *                                          ..
                                                                                                             g.                                                         T                                                 %.                                                                                               7'          .          .
                                                                                                                                                                                                                                                                                                                                                  .
                                                        .....j.                                                                                                         -z
                                                                                                                                                                                                                                                                                               .ï
                                                                                                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                                                                                -b.
                                                                                                                                                                                                                                                                                                  -y.
                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    ,r
                                                                                                                                                                                                                                                                                                     -y-,
                                                                                                                                                                                                                                                                                                        .,r'
                                                                                                                                                                                                                                                                                                           -...f
                                                                                                                                                                                                                                                                                                               ,.,
                                                                                                                                                                                                                                                                                                                 ---. . . . -,.
                                                                                                            . .                                  .-.                     .                                                                       .
                                                                                                             ,.                                  a.-s                                                                                                    ..                                     . .
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                    4.    k.     .
               ' ;41';, . u;.                                J -(.=. ... .
                                                                         .j.                                                                        js..            '''., ,'                                                                                                                   .
                                                                                                                                                                                                                                                                                               w..,v                       .                     ?!z
                                                                                 ,               ..
                                                      .aj
                                                      ... j '
                                                            ''
                                                             .                                                                                   9''p                                                                          1
                                                                                                                                                                                                                               .
                .
                zw'.lj..- ...)@;L'-                  . r.     ..2 r -'
                                                                     .    >.
                                                                           ...                                                                    yr.           '       ,..        j
                                                                                                                                                                                                                               x                     !           .         .
                                                                                                                                                                                                                                                                               .       4               .
                                                                                                                                                                                                                                                                                                                       .         ..   cjt
                                                                                                                                                                                                                                                                                                                                        (r'jjjj
                                                                                                                                                                                                                                                                                                                                 ). .r,,j.: : g.q.
                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                  y;t'
                                                                                                                                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                                                                                                                                   . g,
                 E#wi,2 .                        .k.jjow                         ...
                                                                                   $ .. ..; ' ' ' - '..'.z... .                                   jj''!j
                                                                                                                                                       î '.             p:#                                                                                                    .4                 z
                 '. #
                  i.rjj
                      ''J
                        (g                        .q
                                                   ,,'                       . ,N
                                                                                ..                ;! t                                            .
                                                                                                                                                          ,         .. '.
                                                                                                                                                                         .                                                     .
                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                  . -       ... ..              .a?.
                                                                                                                                                                                                                                                                                                                                ;  io4y;'.j;
                                                                                                                                                                                                                                                                                                                                      .zk j.f;.,
                                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                         t.,.
                                                                                                                                                                                                                                                                                                                                           , >  ;
                   %j.j>
                     p'                             .
                                                        .                        . -. j. ..                                      .                .,
                                                                                                                                                   .'               .                                                                                                                                                                      .. u
               k' ? .
                  '.?'
                                                                                                r                    .'                                                                                         '     '
                    #'
                     #!'e.+                             '...i.                                                                                          .h'
                                                                                                                                                          i                                                i'                                                                                                 ''                              s
                     J)'y
                        /'.,'
                            is  ,..             .
                                                 ,
                                                          +',             .k;-                     .                ....tA. J.
                                                                                                                    ,                                                                                                                                    '           -.    .
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                            ?'
                                                                                                                                                                                                                                                                                                                                            ;7. .,
                                                 .                       .t                       ..                        .            .

                       s    !,                      .t
                                                    ,   .,*.s
                                                      x<.   .k ''.                                    .           .x:. ..
                                                                                                                        ..'
                                                                                                                          ,,                                .       )                                                                                                                                                                            t.
                                                                                                                                                                                                                                                                                                                                                  '
                                                ..#(.. ... ...f.- .';'    ' '.                                               '   '/
                                                                                                                                  .                                 .
                                                                                                                                                                                                                                                                                                 4.
                                                     .      .       !..                                                  .           ;
                           ;
                           ,                       .
                                                               . .t.   .. . ,                                                        .j                 a               ..                                                                                                                        '            ,.
                       ik                        Lï
                                                  .                                   ,     .          .              .t.            >                  '                                                                                                                                         #x.
                                    .            k..                                                                     .   #. k                       .                     .4
                                i                   . %. j.                                       ..;.y. .                            â                                       .
                                        .                       :                                             jjb
                                                                                                              .                          1                                                                                                                                                             !j


                                                                     '    rt-:                                                                                                                                                                                                             '                         ';
                                                                 Y             %. .                                                                                 .s                                                               -u ..                                                                           e-->'
                                                                  z:r q'v..
                                                                 =j       ')
                                                                           B
                                                                           '#.
                                                                           t.''
                                                                            ./
                                                                              '7.
                                                                                t 'T                                .e ..                    .                      .                                                                        .
                                                                                -                              ...
                                                                                                                 'gv                                                .
                                                                                                                                                                    t'                                                                .
                                                                     .''
                                                            = sI.x..b.
                                                            '        .
                                                                       .
                                                                     h.VS
                                                                       -s- .
                                                                            4.J
                                                                         t( .
                                                                         '  t
                                                                                                                      ..
                                                                                                                       e
                                                                                                                  .... 'f
                                                                                                                                                   $
                                                                                                                                                   .                               zen..y
                                                                                                                                                                                       '.
                                                                                                                                                                                        .
                                                                                                                                                                                        '
                                                                                                                                                                                         ..... ....wsk7''zv..                                                             ..... .jz.
                                                                                                                                                                                                                                                                               .V '
                                    .       .                           ..u!
                   ,                                             ..                   l                      ' ''''< ..''
                                                            .                                                 .              .       .
    .z '
    '      e re#
           ,    :,
                                    y. ''Jb î
                                           i'
                                          z.
                                                                ..
                                                                                  ,
                                                                                                                                 .
          Epsteln      ',.   .         .?   ..                                                                                   .

              a   .        .
        ls autlstlc m an and vl
                              -Qr'gl
                                   .n
                                    ' Brl    .an D.Hl
                                                    .IlofUS
                                                         , Iternatl
                                                                  ..
                                                                   ve New s m .ore ofa dangerto the
        com m unity than pedophile Je rey Epstein a serialchild m olester?


                                    N ow Brian isbeing coerced to pay thousandsofdollars of attorney fees including
                                    llis defense attom ey feeseven though hisown defense attom eysbetrayed him ,lied
                                    to him ,and lied to his fam ily.FederalLaw doesn'tseem to be enforced anym ore,
                                    w here is Congressto stop the violationsoffederallaw by the states? Itis
                                      interesting how Brian m ustlose his SSlto be garnishéd ortransferred to the
                                    D efendants'benefitwhen M artinsville Police refused to investigate any evidence
                                    mailedtothem (Exhibit2- Docllment#2,Attachment#2),and SovahHospital
                                      w as allow ed to destroy blood vialsthatw ould have shown the levelsofcarbon               .



                                      monoxidegaspoisoning (Spoliation ofevidenceandmedicalneglect)andthushad
                                                                                                                                                                                                           6
Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 7 of 10 Pageid#: 143




the blood vialsneverbeen deskoyed then Brian neverw ould have been convioted
ofindecentexposureby hiscom lptlaw yerM atthew ScottThom as Clark of
M artinsville,Virginia,begging him to withdraw hisappealand refusedto tightfor
him w ho w illalso personally financially beneftoutof such courtordered
gnrnishment.Brian keepssufferingmiscnrriagesofjusticeincourtsbecauseheis
notaFreeM ason oraBilderberg Group m ember,hedoesnotbelong to an elite
fam ily,he doesn'tsacrisce anybody to the stone dem i-god nam ed M oloch,he is
notbelonging totheBilderberg Group orCotmciloilForeir Relations,heisnota
servantofthe devil,and so Brian isbeing keated like asecond classcitizen in llis
ow n cotm tly and isnotbeing entitled to any ofM s constitutionally protected rights
and federally protected rightsaswellashisfederally protected SSlbenefits.

Forthe w rongdoingsbeing done to him ,hew illappealtllisupw ard and al1the w ay
uptheSupremeCourtifhehasto.Hewillseekjustice.Plaintiffhopesthatwith
Qanon,thatistimeforthecabal/elitetober estedfortheircrimesandforBrién
DavidHillto fmallybegivenjusticeonceandforall,fora1lofhisrightsthathe
w asdeprived ofby the State and FederalCourts over and overagain,a11ofthese
years.HailtheHon.Donald Trump andtheQanon/Alliance,DraintheSwamp!
Respectfully filed with theCotut tlzisthe 4th day ofApril,2020.


                                                              R espectfully subm itted,
                                                          f               .



                                                                               Signed
                                                               BlianD.Hill(Pro Se)
                                                     310 ForestStreet,A partm ent2
                                                       M artinsville,V irginia 24112
                                                           Phone#:(276)790-3505
Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 8 of 10 Pageid#: 144




                                                                  t Aû tlê1E IPe
                                                              Y                    .:
                                                          *                        W/
                                                      %
                                                     to                                 W
                                                     x             '                    re




                                   Form erU .S.W .G .O .A lternative N ew sreporter
                         lstandwith QANtm /Donald-Trump-DraintheSwamp
                      Iask QanonandDonaldJohnTntmp forAssistance(S.O.S.)
                                                      M ake A m erica G reatA gain
                          Friend'sjusticesite:JusticeForusW Go.wordpress.com

   Plaintiffalso renuests w ith the Courtthata copv oftlzispleadilw be served upon
    theDefendants'asstatedin28U.S.C.; 1915(d).thatçç'fheoffkersofthecourt
   shallissd:andjervea11process.andpieform a11dutiesin suci cases.Wltnesses
      shallattend asin other cases.and the sam e rem edies shallbe available as are
   provided forby 1aw in other cases''.Plaintiffregueststhatcopiesbe served w ith
       theDefendM ts'viaCM /ECF NoticeofElectronicFilina(''NEF'')email.bv
      facsim ile ifany oftheDefendants'consents.orupon U.S.M ail.Thnnk You!

                          CER TV ICA TE OF SERW CE


Plaintiffhereby certifiesthaton A pril4th,2020,service w asm ade by m ailing the
originalofthe foregoing:
CW O TICE OF M PEA I-''
by depositin the U nited StatesPostO ffice,in an envelope,Postage prepaid,on
A pril4,2020 addressed to the Clerk ofthe Courtin the U .S.D istrictCourt,forthe
W CStern D iskictofV irginia,P.O .B ox 1400,D mw ille,V A 24543.




                                        8
Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 9 of 10 Pageid#: 145




Thenpursuantto28U.S.C.j1915(d),PetitionerrequeststhattheClerk ofthe
CourtmovetoelectronicallySletheforegoingusin:theCM /ECF system which
willsend noticeofsuch tiling to thefollowing registered CM /ECF users:
 G len Andrew H all,Esq.,in his official   Giles CarterG reer,Esq.
 capacity                                  Judge ofM artinsville CircuitCourt,in
 Com m onw ea1th A ttom ey of              his officialcapacity
 M artinsville,V irginia                   55 W estChurch Street
 55 W estChurch Street                     M m insville,V irginia 24112
 M artinsville,Virginia24112               Phone:276-403-5106@ otdirect
 Telephone:276-403-5470                    phonemlmberbutno.ofClerk)
E-m ailA ddress:                           E-m ailA ddress:
ahall ci.m artinsville.vmus                cv eer ci.m artinsville.va.us
M atthew ScottThom asClark,Esq.            Lauren M çGarry,Esq.
Attorney,in llisoftk ialcapacity           M artinsville Public D efender Oflce,in
711B Starling A ve                         her offk ialcapacity
 M artinsvitle,Virginia24112                   10E M ain St.
 Telephone:(276)634-4000                   M artinsville,Virginia24112
 E-mailAddress:                            Phone:(276)666-2206
 matthewstclarklaw@gmail.com               E-mailAddréss:
                  .                            lm c a .- m ar.idczvirginia. ov
TlzisispursuanttoPetitioner's''1nformaPauperis''(''lFP'')stams,28U.S.C.
j1915(d)that''Theofficersofthecourtshallissueandservea1lprocess,and
perform a11dutiesin such cases...''the Clerk shallserveprocessviaCM /ECF to
serve processw ith a11parties.
                                                              R espectfully subm itted,
         D ate ofsir ing:                                   .           .
                                                           l
          '

t
.         !3                P                                  Ts
                                                                driano.uin(p
                                                                           sr
                                                                            i
                                                                            rsed
                                                                               )
                                                       310ForestStreet,Aynrtment2
                                                         M artinsville,V irgm ia 24112
                                                            Phonè #: 276 790-3505




                                           9
        Case 4:20-cv-00017-JLK Document 5 Filed 04/06/20 Page 10 of 10 Pageid#: 146




                                                                     1.AA.C 8E, Ve
                                                                xs                   p
                     # + œ *                                 xy                      >
                    #+ . %                                 t,                            4
               2 #*     ## q        .
                                        .
                                                           +            .
                                                                                         c
              Z +                   >1
              J'#w         ' #'
                                    '>
                                     V
                                      ,jl                         ..,
                                                                    ' '
                                                                        . .' ..
                                                                            .

                *
                 +
                         $ y1,
                             ta y#      ,
                                                                        .




                     +             + .       Istandwith QM oN/Donald-rfnzmp-Drain
                         *+     . + L''
                                      R'                                        the sw am p
                          ' *      u
                                ow v              IaskQanonandDonaldJohnTrump for
                                                                 Assistance(S.O.S.)
                                                             M ake A m erica CyreatA ain

         N o Certised M ailkacking no.ltrustGod w illgetthisfiling w here itneedsto be.
                         Friend'sjusticesite:JusticèForusW Go.wordpress.com

-   ,     -
              Tcgyk 4 IQ . gy on




                                                 10
